Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Two River Bancorp Tinton Falls, New Jersey We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-182855) and on FormS-8 (No. 333-145695 and No. 333-172335) of Two River Bancorp of our report dated March 29, 2013, relating to the consolidated financial statements, which appears in this Annual Report on Form10-K. /s/ ParenteBeard LLC ParenteBeard LLC Clark, New Jersey March 31, 2014
